                                           Case 3:18-cv-05931-JCS Document 52 Filed 05/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cv-05931-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9

                                  10     TIMBERLY E. HUGHES,                                Re: Dkt. No. 51
                                                        Defendant.
                                  11

                                  12          On May 7, 2020, Plaintiff the United States of America (“United States”) filed a Motion for
Northern District of California
 United States District Court




                                  13   Order to Show Cause as to why default judgment should not be entered against Defendant Timberly E.

                                  14   Hughes (“Defendant”), proceeding pro se. Dkt. No. 51. The Court finds this motion suitable for

                                  15   resolution without oral argument. Having considered the papers filed in support of the motion, the

                                  16   Court hereby DENIES this Motion for Order to Show Cause.

                                  17          On March 31, 2020, the Court granted Defendant’s Request for Leave to Answer Out of

                                  18   Time, Dkt. No. 34, which the Court construed as a Motion to Set Aside Entry of Default under

                                  19   Rule 55(c). Dkt. No. 48 at 5, 16. The Court ordered Defendant to “respond to the United States’

                                  20   complaint by filing a formal answer under Rule 8 or a motion under Rule 12 of the Federal Rules

                                  21   of Civil Procedures no later than Friday, May 1, 2020.” Id. at 16. Defendant did not file an

                                  22   answer or a Rule 12 Motion by the Court’s May 1, 2020 deadline.

                                  23          The Court interprets Defendant’s Motion to Set Aside Entry of Default/ Request for Leave

                                  24   to Answer Out of Time as intending that the proposed answer located on pages 3-7 of Dkt. No. 34

                                  25   be filed as Defendant’s formal answer. However, if the Court is incorrect, and Defendant desires

                                  26   to file a pleading motion under Rule 12 of the Federal Rules of Civil Procedures, she may do so on

                                  27   or before May 15, 2020.

                                  28           If Defendant does not file a pleading motion by that date, the proposed answer located on
                                          Case 3:18-cv-05931-JCS Document 52 Filed 05/08/20 Page 2 of 2




                                   1   pages 3-7 of Dkt. No. 34 will be deemed filed.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 8, 2020

                                   4

                                   5
                                                                                            JOSEPH C. SPERO
                                   6                                                        United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
